DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-9 is/are pending in the application and have been presented for examination.

Continuation
This application is a continuation application of U.S. Application No. 16/126,431 filed September 10, 2018, now U.S. Patent 11,210,689, ("Parent Application"), which claims priority to Japanese Patent Application No. 2017-196776 filed on October 10, 2017. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the Parent Application are now considered cited or 'of record' in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used.
	Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,210,689, Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 4 and 7 of the instant application appear the same or exceedingly similar to independent claim 1 of the Parent Application. The instant claims are directed to a device, method and non-transitory computer readable medium whereas the Parent Application is directed only to a device, it would appear obvious to claim the method and the non-transitory computer readable medium since the device comprises a processor for executing the instructions stored on the computer readable medium and ultimately performing the method steps. The instant claims appear to encompass the same limitations as the Parent Application, and differences between the claim(s) appears to be either minor, necessarily required and/or a difference in verbiage to convey the same basic activity. 
	Therefore, instant claims 1, 4 and 7 are found to be double patenting based on the nonstatutory double patenting analysis.

Allowable Subject Matter
Claim(s) 1-9 are indicated as allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record (as indicated at the Parent Application), appears to be Marueli et al (US Patent Application No. 20170191841), Marueli indicates a system and method for generating a travel route serviced by both a primary transportation service and a secondary transportation service including a self-driven vehicle (see Marueli at 0009, 0014), the system gathers information and generates transportation services to present to the user when the first transportation service can no longer continue to the final destination (see Marueli at 0091-0093, 0104), the options for the second transportation service are generated based on the routes conformity to constraints including the distance and time it takes for the user to walk to the drop-off/pick-up point for the second transportation service (Marueli at 0089). Marueli, however fails to disclose rewarding the user a first or second time, Ahmed et al (US Patent Application No. 20120130727), teaches rewarding a user when an alternative transportation option is not available (see Ahmed at 0053, 0056), Marueli in view of Ahmed fails however to disclose or teach rewarding a user a second time when the user transfers to the second alternative moving object. However, there appears to be no apparent or obvious reason to reward the user a second time for boarding the second transportation service since the user has already been rewarded/compensated for the transportation service being unable to continue to the destination, therefore the claims are indicated as allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Sanchez et al (US Patent Publication No. 10,419,878), indicates rewarding a user with a discount for taking alternative transportation when the user is detected to be impaired (see abstract, col 9:47-53).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./Examiner, Art Unit 3622                                                                                                                                                                                                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622